Citation Nr: 1722395	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  05-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cystic acne. 

2. Entitlement to service connection for gastroesophageal acid reflux (GERD). 

3.  Entitlement to service connection for hypertensive vascular disease (hypertension). 

4.  Entitlement to service connection for prostatic hypertrophy. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to October 1968. 

These matters came before the Board of Veterans' Appeals (Board) from January and June 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

These matters were previously before the Board in November 2009 and March 2016 and were remanded for further development.  

In a July 2016 rating decision, the RO granted entitlement to service connection for peripheral neuropathy, bilateral lower and upper extremities, assigned separate 
10 percent ratings for each extremity, effective September 17, 2008.  In a September 2016 rating decision, the RO granted entitlement to service connection for generalized anxiety disorder and posttraumatic stress disorder (PTSD), assigning a noncompensable rating, effective May 6, 2003, and a 30 percent evaluation, effective January 6, 2005.  The grant of service connection for a peripheral neuropathy and generalized anxiety disorder and PTSD constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The issues of entitlement to service connection for cystic acne and prostatitis hypertrophy are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that GERD manifested during service, is otherwise related to the Veteran's active service, or due to or aggravated by a service-connected disability.

2.  The weight of the evidence is against a finding that hypertension manifested during service, manifested within a year of active service, or is due to active service, or due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Regarding notice, the RO sent the Veteran a letters in May 2003 and January 2010 pertaining to his service connection claims.  Collectively, the letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The Board finds that all necessary development has been accomplished with regard to the issues addressed in the decision below, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  The Veteran was afforded a VA examination in February 2010 and June 2016 with regard to his claimed disabilities. 

The Virtual folder contains the Veteran's service treatment records, identified post-service VA and private treatment records, records from the Social Security Administration (SSA) and lay contentions of the Veteran.  No additional evidence has been identified by the Veteran with regard to the disabilities addressed below.

As such, the Board will proceed with consideration of the Veteran's appeal.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as cardiovascular renal disease, including hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

The Veteran had active service in the Republic of Vietnam and it was presumed that he was exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); see 05/06/2003 Certificate of Release or Discharge from Active Duty.  
 
It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  GERD and hypertension are not presumptive conditions per the applicable regulations.  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 (1997).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for GERD and hypertension, to include as due to in-service herbicide exposure and on a secondary basis due to a service-connected disability.  Service connection is in effect for generalized anxiety disorder and PTSD (0% and 30%), diabetes mellitus (20%), smoldering myeloma (100%), and peripheral neuropathy of the 4 extremities (10%, each extremity).  


GERD

There is no assertion that GERD manifested in service.  Likewise, service treatment records do not reflect treatment for or a diagnosis of GERD or reflux.  03/29/2016 STR-Medical.

The Veteran contends that the onset of his GERD was in approximately the 1970's.  He has reported that he was formally diagnosed in the early 1980's and is on medication.  See 02/18/2010 VA Examination at 1.  However, a June 2003 VA examination report reflects that the onset of heartburn was in 1997.  

A January 1999 record reflects that the Veteran had GERD and was prescribed Zantac 150 mg. b.i.d.  It was noted that he "is having indigestion and acid reflux symptoms.  He says he has had a hiatal hernia and reflux before."  06/05/2003 Medical Treatment Record-Non-Government Facility at 14.

Based on the foregoing evidence, the Board finds a current gastrointestinal disability, to include GERD, has been established.  Next, the Board will address the nexus element of service connection. 

The Veteran reported at the February 2010 examination that the course since onset was "stable."  The examiner opined that the Veteran's GERD is due to age, dietary factors and conditions that affect the gastroesophageal junction such as obesity.  The examiner noted that the Veteran's GERD is not linked to his service-connected diabetes or myeloma because the GERD predated them, and the condition has not increased in treatment or intervention since the onset of his diabetes or myeloma as indicated by the fact that they have been stable with no changes/increases in medication.

In a January 2016 brief, the Veteran's accredited representative contends that anti-anxiety medication and anti-depressants have GI side effects and that stress is a factor in GERD.  The representative cited to a study to support his contention regarding stress.  01/07/2016 Correspondence.

A June 2016 VA examination report reflects the opinion that the Veteran's GERD was not aggravated beyond its natural progression by a service-connected disability.  The examiner stated that although the Veteran's medicine was changed from Zantac to a different class of medication, from Zantac to Nexium and later Prilosec, this does not in itself mean there is an aggravation, since as noted in the Washington Manual of Medical Therapeutics, PPIs (Nexium/Prilosec) have been demonstrated to be more effective than placebo or standard dose of H2RAs (such as Zantac).  In fact, the Veteran's GERD has been stable even without the psychiatric medications or any treatment for the psychiatric condition, since per a progress note from January 2006, the Citalopram and Trazadone were discontinued, and he was taking Xanax.

The Board acknowledges the treatise evidence submitted by the Veteran pertaining to a relationship between GERD and anxiety.  The Veteran has not presented any medical opinion evidence addressing the question of a relationship between his GERD and anxiety, but as the submitted medical literature afforded sufficient indication of the possibility of a link between GERD and stress, this triggered the necessity of obtaining a VA opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 
81-83 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  As detailed hereinabove, the VA opinion obtained in response to the submitted treatise evidence was negative with regard to a relationship between his GERD and anxiety.

While medical treatise evidence can, in some circumstances, constitute competent medical evidence (see 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses), both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (stating that a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (stating that medical article or treatise evidence, standing alone, may be sufficient if it discusses "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based on objective facts rather than unsubstantiated lay medical opinion).  

The Board notes that this treatise evidence was not combined with or accompanied by competent medical evidence specific to the facts and medical history relevant to this Veteran.  As such, the Board finds that the general opinion is outweighed by the 2016 medical opinion as it was based on more facts specific, to include how the Veteran's GERD has been stable since 2006.   

The Board has given consideration to the Veteran's lay assertions, treatment records, and the VA opinions of record.  While acknowledging that the Veteran has been exposed to Agent Orange during service, there is no evidence to support a finding that GERD is due to such exposure and such disability does not warrant presumptive service connection.  The Veteran does not otherwise have the requisite medical expertise to find that his current GERD is due to service, due to Agent Orange exposure, or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the gastrointestinal disorder(s) in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of his lay assertions, and current diagnosis, the Board sought medical opinions that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as GERD.  As detailed, the February 2010 VA examiner found no relationship between his GERD and his diabetes and myeloma.  The June 2016 VA examiner found no relationship between his GERD and acquired psychiatric disability.  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to service-connected disabilities.  Based on the current state of record, to include the February 2010 and June 2016 VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's GERD manifested in service, is due to active service, is due to an herbicide agent, or due to or aggravated by a service-connected disability.  There is no contrary competent opinion of record considering the entirety of the facts and providing a rationale.

In conclusion, the most probative evidence is against a link between the claimed GERD and active service and a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hypertension

The Veteran contends that he has had high blood pressure since the 1970's.  05/06/2003 VA 21-526 Veterans Application for Compensation or Pension.  There is no assertion that hypertension manifested in service or within a year of separation from service.  Rather, he asserts that his hypertension is due to exposure to herbicide agents, or due to or aggravated by a service-connected disability.

Service treatment records do not reflect treatment for or a diagnosis of hypertension.  High blood pressure is not reflected in the service treatment records, to include examination for separation from service.  03/29/2016 STR-Medical at 19.  The competent evidence also does not reflect that hypertension was diagnosed within a year of separation from service.  

An October 1983 private treatment record reflects a past medical history of high blood pressure.  05/06/2003 Medical Treatment Record-Non-Government Facility at 9.  Private records in 1993 reflect that the Veteran had a history of hypertension and a family history of hypertension (mother and brother).  It was noted in April 1993 that the Veteran's hypertension was uncontrolled, but then about 2 weeks later it was much improved.  The record further reflects that the Veteran was a smoker (of 1 pack per day) and "somewhat overweight."  06/05/2003 Medical Treatment Record-Government Facility at 28.  

Based on the foregoing evidence, the Board finds a current disability of hypertension has been established.  Next, the Board will address the nexus element of service connection. 

An April 1996 private record reflects that the Veteran had an increase in his Zestoretic to 20/25 once a day and will continue with Verelan SR 240 mgs a day as his blood pressure was elevated, systolically and diastolically.  Id. at 19.

A June 2003 VA examination report reflects that the Veteran was on the following medication for his hypertension with no side effects:  Micardis 40 mg a day; Zestoretic one tablet a day; Verelan one a day.

A February 2010 VA examination report reflects that the Veteran's essential hypertension is due to age, race, genetics, and diet.  The examiner noted that the Veteran does not have renal problems or renal hypertension and there is no proteinuria to indicate such; thus his hypertension is not caused by, or aggravated by, his diabetes.  The examiner also found that his hypertension was not caused by, or aggravated by, the Veteran's myeloma.  The examiner noted that the Veteran's hypertension predated his service-connected diabetes and myeloma.

In a January 2016 brief, the Veteran's accredited representative asserted that the Veteran's service-connected anxiety and/or diabetes causes or aggravates his hypertension.  The representative cited to studies to support his contention.  01/07/2016 Correspondence.

A June 2016 VA examination report reflects the opinion that his hypertension is not at least as likely as not aggravated beyond its natural progression by his service-connected acquired psychiatric disability.  The examiner noted that the Veteran was evaluated with a mental health exam in January 2005, and was prescribed Citalopram.  He was already taking medications for hypertension (Zestoretic, Verapamil, and Atacand) during the exam in February 2010 the Veteran was taking Benicar/hct and Clonidine.  Currently he is taking Olmesartan for his hypertension with good control as documented in current vitals.  In fact, the Veteran's hypertension is well-controlled on one medicine as opposed to 2-3 medications.  Therefore, it is less likely as not for the Veteran's hypertension to have been aggravated beyond the natural progression by the service-connected psychiatric condition and its medications.

The Board acknowledges the treatise evidence submitted by the Veteran pertaining to a relationship between hypertension, and anxiety and diabetes mellitus.  The Veteran has not presented any medical opinion evidence addressing the question of a relationship between his hypertension and anxiety or diabetes mellitus, but as the submitted medical literature afforded sufficient indication of the possibility of a link between hypertension and anxiety and diabetes mellitus, this triggered the necessity of obtaining a VA opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  As detailed hereinabove, the VA opinions obtained in response to the submitted treatise evidence were negative with regard to a relationship between his hypertension and a service-connected disability.

While medical treatise evidence can, in some circumstances, constitute competent medical evidence (see 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses), both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (stating that a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (stating that medical article or treatise evidence, standing alone, may be sufficient if it discusses "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based on objective facts rather than unsubstantiated lay medical opinion).  Here, the Board finds that the treatise evidence submitted does not consider the facts of the Veteran's case.  Likewise, such document was not submitted in conjunction with an opinion from a medical professional.  As such, the Board finds that it is lacks weight and is not probative of positive nexus to a service-connected disability and is outweighed by the VA opinions.  

The Board has given consideration to the Veteran's lay assertions, treatment records, and the VA opinions of record.  While acknowledging that the Veteran has been exposed to Agent Orange during service, there is no evidence to support a finding that hypertension is due to such exposure and such disability does not warrant presumptive service connection.  The Veteran does not otherwise have the requisite medical expertise to find that his current hypertension is due to service, due to Agent Orange exposure, or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the disease in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of his lay assertions, and current diagnosis, the Board sought medical opinions that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as hypertension.  As detailed, the February 2010 VA examiner found no relationship between his hypertension and his diabetes and myeloma.  The June 2016 VA examiner found no relationship between his hypertension and acquired psychiatric disability.  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to service-connected disabilities.  Based on the current state of record, to include the February 2010 and June 2016 VA examinations and opinions, the Board cannot reach a finding that the Veteran has hypertension that manifested in service, that is due to active service, that is due to Agent Orange exposure, or due to or aggravated by a service-connected disability.  There is no contrary competent opinion of record considering the entirety of the facts and providing a rationale.

In conclusion, the most probative evidence is against a link between the claimed hypertension and active service and a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for GERD is denied.

Service connection for hypertension is denied.



REMAND

Cystic acne 

The Veteran has claimed entitlement to a skin disability, specifically cystic acne, which he asserts began in 1983.  VA 21-256 Veterans Application for Compensation or Pension.  The Veteran asserts that his skin condition is due to service, to include in-service herbicide exposure, or due to or aggravated by a service-connected disability.  

An August 1967 service treatment records reflects pimples caused by shaving and acne in his beard area.  Two days later he sought follow-up treatment for pimples on his chin.  In September 1967, he was treated for a rash in his groin.  03/29/2016 STR-Medical at 39.

Private correspondence from Dr. J.T.B., dated in June 2005, reflects that it is "very possible" that the Veteran has acne that is somewhat cystic.  He further stated that "Agent Orange exposure could be linked to this problem."  06/20/2005 VA 9 at 3.  While Dr. J.T.B.'s opinion is too speculative upon which to base a grant of service connection, the Board found this opinion triggered VA's duty to assist by obtaining an etiological opinion with regard to his in-service herbicide exposure.  

A February 2010 VA examination report reflects that the Veteran does not have chloracne and that the Veteran's acne is due to sex, race, genetics, hormones, and diet.  The examiner opined that the Veteran's acne was not related to, or aggravated by, the Veteran's service-connected diabetes or myeloma.  Such opinion does not address whether the Veteran's acne is due to in-service herbicide exposure.  

In a January 2016 brief, the Veteran's accredited representative contends that the Veteran's service-connected anxiety worsens his acne.  The representative cited to two studies to support his contention.  As such, in March 2016, the Board remanded this issue again another medical opinion.

A June 2016 VA examination report reflects the opinion that the Veteran's skin disability is not at least as likely as not aggravated beyond its natural progression by his acquired psychiatric disability,  The examiner stated that the Veteran uses an over the counter wash lotion as treatment for his acne, and the severity has not permanently worsened beyond natural progression to pursue a more aggressive treatment for the condition or dermatological consultation.  Therefore, it is less likely as not for this condition to have been aggravated beyond the natural progression by the service-connected psychiatric disorder or the medications for such.

The above opinions, however, do not address whether his claimed cystic acne is due to the in-service herbicide exposure (as suggested by the private physician) nor whether his skin condition is due to the in-service complaints.  Thus, the Board finds it does not have sufficient competent evidence before it to decide this issue and a remand for another addendum opinion is necessary.  

Prostatic hypertrophy 

 The Veteran has reported that he started having urinary issues in the late 1970's and that he was diagnosed in the 1980's with benign prostatic hypertrophy (BPH) and started on medications.  05/06/2003 VA 21-256 Veterans Application for Compensation or Pension.  However, he has also reported at the June 2003 VA examination that it was around 1990 when he started noticing the presence of frequent urination.  

A May 1995 private treatment record reflects a diagnosis of prostatitis/BPH.  06/05/2003 Medical Treatment Record-Non-Government Facility at 21.  

Correspondence from Dr. S.B.O., dated in January 2005, reflects that the Veteran had a "slightly enlarged prostate with a decrease urinary flow rate" in 1989.  In 2000, the Veteran was placed on Flomax.  01/24/2005 Medical Treatment Record-Non-Government Facility, at 4.

In April 2008, the Veteran underwent microwave therapy, for BPH obstructive voiding, which improved his situation.  December 2008 and August 2009 records from Dr. B.S. reflect that post microwave therapy, the Veteran was improved, still had some "mild obstructive voiding," was still requiring Flomax, but was happy.  See 01/22/2010, 03/03/2010 Medical Treatment Record-Non-Government Facility.

A February 2010 VA examination report reflects the opinion of the examiner that that the Veteran's BPH is due to age, race, genetics, and hormonal factors.  The examiner opined that it is not due to, or aggravated by, service because the Veteran did not have the condition in service.  The examiner also found that the Veteran's BPH is not linked to his service- connected diabetes or myeloma, predates both, and has not increased in treatment or intervention since the onset of diabetes or myeloma. 

In the March 2016 Board Remand, it was noted that although the examiner stated that the Veteran's BPH had not increased in treatment or intervention after the Veteran's diabetes and myeloma, the examiner did not explain why the transurethral microwave therapy was not indicative of a worsening of the Veteran's BPH.  Thus, the issue was remanded for the examiner to address whether his April 2008 microwave therapy for BPH obstructive voiding indicated a worsening of his condition due to a service-connected disability and/or medication taken to treat such.  

The June 2016 VA examination report reflects that the Veteran's symptoms of obstructive voiding was due to BPH, which is a benign enlargement of the prostate gland.  The examiner explained that this occurs with aging, and therefore, it is less likely as not for the Veteran's psychiatric diagnosis or medications to have aggravated the condition.  Such opinion, however, does not address the transurethral microwave therapy.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that a VA physician with appropriate expertise review the virtual folder and respond to the following:

a)  Is the currently diagnosed skin disability, to include cystic acne, at least as likely as not (50 percent or greater probability) due to in-service herbicide exposure or the in-service complaints?  

b)  Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a skin disability is caused by service-connected myeloma, diabetes mellitus, or generalized anxiety disorder and PTSD, or medication taken therefore.  

c)  Indicate whether it is at least as likely as not (50 percent or greater probability) that a skin disability has been aggravated by service-connected myeloma, diabetes mellitus, or generalized anxiety disorder and PTSD, or medication taken therefore.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled if deemed necessary by the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Request that a VA physician with appropriate expertise review the virtual folder and respond to the following:

a)  Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that BPH is caused by service-connected myeloma, diabetes mellitus, or generalized anxiety disorder and PTSD, or medication taken therefore.  

b)  Indicate whether it is at least as likely as not (50 percent or greater probability) that BPH has been aggravated by service-connected myeloma, diabetes mellitus, or generalized anxiety disorder and PTSD, or medication taken therefore.

The examiner should address whether his April 2008 microwave therapy for BPH obstructive voiding indicated a worsening of his condition due to a service-connected disability and/or medication taken to treat such.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled if deemed necessary by the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  After completion of the above, review the expanded record and readjudicate the service connection issues.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


